Exhibit 10.1
 
BUSINESS FINANCING AGREEMENT
 
Borrower:   SELECTICA, INC.
1740 Technology Drive Ste 460
San Jose, CA 95110
 
Lender:  BRIDGE BANK, National Association
55 Almaden Boulevard, Suite 100
San Jose, CA 95113



 
This BUSINESS FINANCING AGREEMENT, dated as of September 27, 2011, is made and
entered into between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”) and SELECTICA,
INC., a Delaware corporation (“Borrower”), on the following terms and
conditions:
 
1.
REVOLVING CREDIT LINE.

 
 
1.1
Advances.

 
 
(a)
ABL Advances.  Subject to the terms and conditions of this Agreement, from the
date on which this Agreement becomes effective until the Maturity Date, Lender
will make ABL Advances to Borrower not exceeding the ABL Credit Limit or the
Borrowing Base, whichever is less; provided that in no event shall Lender be
obligated to make any ABL Advance that results in an Overadvance or while any
Overadvance is outstanding.

 
 
(b)
Cash-Secured Advances. Subject to the terms and conditions of this Agreement,
from the date on which this Agreement becomes effective until the Maturity Date,
Lender will make Cash-Secured Advances to Borrower not exceeding the
Cash-Secured Credit Limit.

 
 
(c)
Revolving Advances.  Amounts borrowed under this Section may be repaid and
reborrowed during the term of this Agreement.  It shall be a condition to each
Advance that (a) an Advance Request acceptable to Lender has been received by
Lender, (b) all of the representations and warranties set forth in Section 3 are
true and correct on the date of such Advance as though made at and as of each
such date, and (c) no Default has occurred and is continuing, or would result
from such Advance.

 
 
1.2
Advance Requests.  Borrower may request that Lender make an Advance by
delivering to Lender an Advance Request therefor and Lender shall be entitled to
rely on all the information provided by Borrower to Lender on or with the
Advance Request.  The Lender may honor Advance Requests, instructions or
repayments given by the Borrower (if an individual) or by any Authorized Person.

 
 
1.3
Due Diligence.  Lender may audit Borrower’s Receivables and any and all records
pertaining to the Collateral, at any time and from time to time at Lender’s sole
discretion (but no more frequently than annually unless an Event of Default has
occurred and is continuing), and at Borrower’s expense (not to exceed $5,000 per
year unless an Event of Default has occurred and is continuing).  Lender may at
any time and from time to time contact Account Debtors and other persons
obligated or knowledgeable in respect of Receivables to confirm the Receivable
Amount of such Receivables, to determine whether Receivables constitute Eligible
Receivables, and for any other purpose in connection with this Agreement.  If
any of the Collateral or Borrower's books or records pertaining to the
Collateral are in the possession of a third party, Borrower authorizes that
third party to permit Lender or its agents to have access to perform inspections
or audits thereof and to respond to Lender's requests for information concerning
such Collateral and records.

 
 
1.4
Collections.  Lender shall have the exclusive right to receive all Collections
on all Receivables.  Borrower shall (i) immediately notify, transfer and deliver
to Lender all Collections Borrower receives, (ii) deliver to Lender a detailed
cash receipts journal on Friday of each week until the lockbox is operational,
and (iii) immediately enter into a collection services agreement reasonably
acceptable to Lender (the “Lockbox Agreement”). Borrower shall use the lockbox
address as the remit to and payment address for all of Borrower’s Collections
and it will be considered an immediate Event of Default if this does not occur
or the lockbox is not operational within 60 days of the date of this
Agreement.  Lender shall credit Collections with respect to Receivables received
by Lender to Borrower’s Account Balance within three business days of the date
received; provided that upon the occurrence and during the continuance of any
Default, Lender may apply all Collections to the Obligations in such order and
manner as Lender may determine.  Lender has no duty to do any act other than to
apply such amounts as required above.  If an item of Collections is not honored
or Lender does not receive good funds for any reason, the amount shall be
included in the Account Balance as if the Collections had not been received and
Finance Charges shall continue to accrue thereon.  All Collections received to
the lockbox or otherwise received by Lender will, until credited as above
provided, be deposited to a non-interest bearing cash collateral account
maintained with Lender and Borrower will not have access to that
account.  Lender shall have, with respect to any goods related to the
Receivables, all the rights and remedies of an unpaid seller under the
California Uniform Commercial Code and other applicable law, including the
rights of replevin, claim and delivery, reclamation and stoppage in transit.

 
 
 

--------------------------------------------------------------------------------

 
 
1.5
Receivables Activity Report.  Within 30 days after the end of each Monthly
Period, Lender shall send to Borrower a report covering the transactions for
that Monthly Period, including the amount of all Advances, Collections,
Adjustments, Finance Charges, and other fees and charges.  The accounting shall
be deemed correct and conclusive unless Borrower makes written objection to
Lender within 30 days after the Lender sends the accounting to Borrower.

 
 
1.6
Adjustments.  In the event any Adjustment or dispute is asserted by any Account
Debtor, Borrower shall promptly advise Lender and shall, subject to the Lender’s
approval, resolve such disputes and advise Lender of any Adjustments; provided
that in no case will the aggregate Adjustments made with respect to any
Receivable exceed 5% of its original Receivable Amount unless Borrower has
obtained the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed.

 
 
1.7
Recourse; Maturity.  Advances and the other Obligations shall be with full
recourse against Borrower.  On the Maturity Date, the Borrower will pay all then
outstanding Advances and other Obligations to the Lender or such earlier date as
shall be herein provided.

 
 
1.8
Letter of Credit Line.  Subject to the terms and conditions of this Agreement,
Lender hereby agrees to issue or cause an Affiliate to issue letters of credit
for the account of Borrower (each, a "Letter of Credit" and collectively,
"Letters of Credit") from time to time; provided that (a) the Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Sublimit and (b)
the Letter of Credit Obligations will be treated as ABL Advances for purposes of
determining availability under the ABL Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other ABL Advances.  The form
and substance of each Letter of Credit shall be subject to approval by Lender,
in its sole discretion.    Each Letter of Credit shall be subject to the
additional terms of the Letter of Credit agreements, applications and any
related documents required by Lender in connection with the issuance thereof
(each, a "Letter of Credit Agreement").  Each draft paid under any Letter of
Credit shall be repaid by Borrower in accordance with the provisions of the
applicable Letter of Credit Agreement.  No Letter of Credit shall be issued that
results in an Overadvance or while any Overadvance is outstanding.  Upon the
Maturity Date, the amount of Letters of Credit Obligations shall be secured by
unencumbered cash on terms acceptable to Lender if the term of this Agreement is
not extended by Lender.

 
 
1.9
Cash Management Services.  Borrower may use availability hereunder up to the
Cash Management Sublimit for Lender's cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in various cash management services agreements
related to such services (the "Cash Management Services"). The entire Cash
Management Sublimit will be treated as an ABL Advance for purposes of
determining availability under the ABL Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other ABL Advances.  The Cash
Management Services shall be subject to additional terms set forth in applicable
cash management services agreements.

 
 
1.10
Foreign Exchange Facility.  Borrower may enter in foreign exchange forward
contracts with Lender under which Borrower commits to purchase from or sell to
Lender a set amount of foreign currency more than one business day after the
contract date (the "FX Forward Contract").  The total FX Forward Contracts at
any one time may not exceed 10 times the amount of the FX Sublimit. Ten percent
(10%) of the amount of each outstanding FX Forward Contract shall be treated as
an ABL Advance for purposes of determining availability under the ABL Credit
Limit and shall decrease, on a dollar-for-dollar basis, the amount available for
other ABL Advances. Lender may terminate the FX Forward Contracts if an Event of
Default occurs.  Each FX Forward Contract shall be subject to additional terms
set forth in the applicable FX Forward Contract or other agreements executed in
connection with the foreign exchange facility.

 
 
1.11
Overadvances.  Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the ABL Advances such that, after giving effect to such payments, no
Overadvance exists.

 
2.
FEES AND FINANCE CHARGES.

 
 
2.1
Finance Charges.  Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender.  Within 10 days of
each Month End, Borrower shall pay to Lender any accrued and unpaid Finance
Charge as of such Month End.

 
 
2.2
Fees.

 
 
(a)
Termination Fee.  In the event this Agreement is terminated by Borrower prior to
the first anniversary of the date of this Agreement, Borrower shall pay the
Termination Fee to Lender; provided that if this Agreement, following Borrower’s
request and the consent of Lender (which consent shall not be unreasonably
withheld), is transferred to an operating division of Lender other than the
Capital Finance Group, the transfer will not be deemed a termination resulting
in the payment of the Termination Fee; provided that Borrower agrees, at the
time of transfer, to the payment of comparable fees in an amount not less than
that set forth in this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
Facility Fee.  Borrower shall pay the Facility Fee to Lender promptly upon the
execution of this Agreement and annually thereafter.

 
 
(c)
Minimum Monthly Interest.  Within ten days after each Month End, Borrower shall
pay to Lender the Minimum Monthly Interest for the Monthly Period ending on such
Month End.

 

 
(d)
Letter of Credit Fees.  Borrower shall pay to Lender fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each draft under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Lender's
standard fees and charges then in effect for such activity.



 

 
(e)
Maintenance Fee.  Waived.



 

 
(f)
Cash Management and FX Forward Contract Fees.  Borrower shall pay to Lender fees
in connection with the Cash Management Services and the FX Forward Contracts as
determined in accordance with Lender’s standard fees and charges then in effect
for such activity.



 

 
(g)
Due Diligence Fee.  Borrower shall pay the Due Diligence Fee to Lender promptly
upon the execution of this Agreement and annually thereafter.



 
3.
REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants:

 
 
3.1
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.

 
 
3.2
Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified.

 
 
3.3
The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower’s organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound, which default would reasonably be expected to have a material adverse
impact on Borrower’s business.

 
 
3.4
Borrower has good title to the Collateral and all inventory is in all material
respects of good and marketable quality, free from material defects.

 
 
3.5
Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Receivables and Collateral are kept are set
forth at the beginning of this Agreement.  Borrower is located at its address
for notices set forth in this Agreement.  Borrower’s is scheduled to relocate
its chief executive office headquarters (which is the place where records
concerning all Receivables and Collateral are kept) to 2121 South El Camino
Real, Suite 1000, San Mateo, California 94403 in October 2011.

 
 
3.6
If Borrower owns, holds or has any interest in, any registered copyrights,
patents or registered trademarks, and licenses of any of the foregoing, such
interest has been specifically disclosed and identified to Lender in writing.

 
4.
MISCELLANEOUS PROVISIONS.  Borrower will:

 
 
4.1
Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification in each jurisdiction necessary to
Borrower's business or operations and not merge or consolidate with or into any
other business organization, or acquire all or substantially all of the capital
stock or property of a third party, unless (i) any such acquired entity becomes
a “borrower” under this Agreement and (ii) Lender has previously consented to
the applicable transaction in writing.

 
 
4.2
Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records except for
Borrower’s initial move of its office headquarters scheduled for October 2011 to
2121 South El Camino Real, Suite 1000, San Mateo, California 94403.

 
 
4.3
Pay all its taxes including gross payroll, withholding and sales taxes when due
(except with respect to taxes not yet delinquent or any taxes being disputed in
good faith by Borrower in appropriate proceedings, and for which adequate
reserves have been set aside with respect thereto as required by GAAP and, by
reason of such contest or nonpayment, no property is subject to a material risk
of loss or forfeiture) and will deliver reasonably satisfactory evidence of
payment to Lender if requested.

 
 
 

--------------------------------------------------------------------------------

 
 
4.4
Maintain:

 
 
(a)
insurance reasonably satisfactory to Lender as to amount, nature and carrier
covering property damage (including loss of use and occupancy) to any of the
Borrower's properties, business interruption insurance, public liability
insurance including coverage for contractual liability, product liability and
workers' compensation, and any other insurance which is usual for the Borrower's
business.  Each such policy shall provide for at least thirty (30) days prior
notice to Lender of any cancellation thereof.

 
 
(b)
all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral.  Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement.
The insurance must be issued by an insurance company reasonably acceptable to
Lender and must include a lender's loss payable endorsement in favor of Lender
in a form reasonably acceptable to Lender.

 
Upon the request of Lender, Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.
 
 
4.5
Immediately transfer and deliver to Lender all Collections Borrower receives.

 
 
4.6
Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 
 
4.7
Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

 
 
4.8
Provide the following financial information and statements in form and content
reasonably acceptable to Lender, and such additional information as reasonably
requested by Lender from time to time.  Lender has the right to require Borrower
to deliver financial information and statements to Lender more frequently than
otherwise provided below, and to use such additional information and statements
to measure any applicable financial covenants in this Agreement.

 
 
(a)
Within 120 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer.  These
financial statements must be audited (with an opinion reasonably satisfactory to
the Lender) by a Certified Public Accountant reasonably acceptable to
Lender.  The statements shall be prepared on a consolidated basis.

 
 
(b)
At all times, no later than 45 days after the end of each fiscal quarter
(including the last period in each fiscal year), quarterly financial statements
of Borrower, certified and dated by an authorized financial officer.  The
statements shall be prepared on a consolidated basis.

 
 
(c)
During such periods as Advances are outstanding and in the event that Borrower
requests any Advance hereunder, prior to Lender making such Advance, and as a
condition precedent to Lender’s obligation to make any such Advance, no later
than 30 days after the end of each month, the monthly financial statements of
Borrower, certified and dated by an authorized financial officer, covering all
monthly periods since the prior Advance made by Lender hereunder (or since the
date of this Agreement in the case of the first Advance).  The statements shall
be prepared on a consolidated basis.

 
 
(d)
Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Borrower to
or from Borrower's auditor.  If no management letter is prepared, Borrower
shall, upon Lender's request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 
 
(e)
Copies of the Form 10-K Annual Report, and Form 10-Q Quarterly Report for
Borrower within 5 business days of the date of filing with the Securities and
Exchange Commission.

 
 
(f)
Annual financial projections specifying the assumptions used in creating the
projections.  Annual projections shall in any case be provided to Lender no less
than 30 days after the beginning of each fiscal year.

 
 
(g)
Together with each financial statement delivered pursuant to (a), (b) and (c)
above, a compliance certificate of Borrower, signed by an authorized financial
officer, signed by an authorized officer, setting forth (i) the information and
computations (in sufficient detail) to establish compliance with all financial
covenants at the end of the period covered by the financial statements then
being furnished and (ii) whether there existed as of the date of such financial
statements and whether there exists as of the date of the certificate, any
default under this Agreement and, if any such default exists, specifying the
nature thereof and the action Borrower is taking and proposes to take with
respect thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
(h)
During such periods as Advances are outstanding and in the event that Borrower
requests any Advance hereunder, prior to Lender making such Advance, and as a
condition precedent to Lender’s obligation to make any such Advance, within 10
days after the end of each calendar month, a borrowing base certificate, in form
and substance reasonably satisfactory to Lender, setting forth Eligible
Receivables and Receivable Amounts thereof and Eligible Inventory as of the last
day of the preceding calendar month.

 
 
(i)
During such periods as Advances are outstanding and in the event that Borrower
requests any Advance hereunder, prior to Lender making such Advance, and as a
condition precedent to Lender’s obligation to make any such Advance, within 10
days after the end of each calendar month, a detailed aging of Borrower’s
receivables by invoice or a summary aging by account debtor, together with
payable aging, inventory analysis, deferred revenue report, and such other
matters as Lender may request.

 
 
(j)
Promptly upon Lender's request, such other books, records, statements, lists of
property and accounts, budgets, forecasts or reports as to Borrower and as to
each guarantor of Borrower's obligations to Lender as Lender may request.

 
 
4.9
Maintain its primary depository and operating accounts with Lender and, in the
case of any deposit accounts not maintained with Lender, grant to Lender a first
priority perfected security interest in and “control” (within the meaning of
Section 9104 of the California Uniform Commercial Code) of such deposit account
pursuant to documentation reasonably acceptable to Lender; provided that
notwithstanding the foregoing, Borrower shall be permitted to maintain its
deposit accounts existing on the date of this Agreement for 10 business days
following the date of this Agreement without the Lender having control over such
deposit accounts so long as prior to the expiration of such 10 business day
period, Borrower shall have either closed all of such deposit accounts or
complied with the first sentence of this Section 4.9.

 
 
4.10
Reserved.

 
 
4.11
Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of Borrower or any
guarantor or any other obligor as Lender may reasonably request.

 
 
4.12
Maintain Borrower's financial condition as follows in accordance with GAAP
(except to the extent modified by the definitions herein):

 
 
(a)
Current Ratio not at any time less than 1.75 to 1.0.

 
 
4.13
With respect to Borrower’s domestic subsidiaries in existence on the date of
this Agreement, (a) as soon as practicable but in no event later than December
27, 2011, merge or consolidate such subsidiaries with and into Borrower, with
Borrower being the surviving entity, or transfer all of the assets and
properties of such subsidiaries to Borrower and then immediately dissolve such
subsidiaries, and (b) not make any further investments in such subsidiaries, or
otherwise transfer any funds, assets, properties or anything else of value to
such subsidiaries.

 
5.
SECURITY INTEREST.  To secure the prompt payment and performance to Lender of
all of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral.  Borrower is not authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender’s prior written
consent, except for (a) non-exclusive licenses and similar arrangements for the
use of the property of Borrower in the ordinary course of business, other
licenses that would not result in a legal transfer of title of the licensed
property but that may be exclusive, or licenses or transfers under Borrower’s
source code escrow arrangements, (b) sales or disposal of surplus, worn-out or
obsolete equipment or (c) transfers of other assets of Borrower that do not in
the aggregate exceed Two Hundred and Fifty Thousand Dollars ($250,000) during
any fiscal year.  For the avoidance of doubt, payments of money by Borrower for
its ordinary course business expenses (such as: the payment, in each case in the
ordinary course of Borrower’s business, of: payroll, rent, debt service,
accounts payable, payments to vendors or other third parties for goods provided
or services rendered to or on behalf of Borrower) shall not be considered a
sale, assignment, transfer or conveyance restricted by the provisions of this
Agreement.  Borrower agrees to sign any instruments and documents reasonably
requested by Lender to evidence, perfect, or protect the interests of Lender in
the Collateral.  Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Receivables
and Collateral.  Borrower shall not grant or permit any lien or security in the
Collateral or any interest therein other than Permitted Liens.

 
6.
POWER OF ATTORNEY.  Borrower irrevocably appoints Lender and its successors and
as true and lawful attorney in fact, and authorizes Lender (a) to, whether or
not there has been an Event of Default, (i) notify all Account Debtors with
respect to the Receivables to pay Lender directly; (ii) receive and open all
mail addressed to Borrower for the purpose of collecting the Receivables; (iii)
endorse Borrower’s name on any checks or other forms of payment on the
Receivables; (iv) execute on behalf of Borrower any and all instruments,
documents, financing statements and the like to perfect Lender’s interests in
the Receivables and Collateral; (v) debit any Borrower’s deposit accounts
maintained with Lender for any and all Obligations due under this Agreement; and
(vi) do all acts and things necessary or expedient, in furtherance of any such
purposes, and (b) to, upon the occurrence and during the continuance of an Event
of Default, (x) demand, collect, receive, sue, and give releases to any Account
Debtor for the monies due or which may become due upon or with respect to the
Receivables and to compromise, prosecute, or defend any action, claim, case or
proceeding relating to the Receivables, including the filing of a claim or the
voting of such claims in any bankruptcy case, all in Lender’s name or Borrower’s
name, as Lender may choose; (y) prepare, file and sign Borrower’s name on any
notice, claim, assignment, demand, draft, or notice of or satisfaction of lien
or mechanics’ lien or similar document; or (z) sell, assign, transfer, pledge,
compromise, or discharge the whole or any part of the Receivables.  Upon the
occurrence and continuation of an Event of Default, all of the power of attorney
rights granted by Borrower to Lender hereunder shall be applicable with respect
to all Receivables and all Collateral.

 
 
 

--------------------------------------------------------------------------------

 
7.
DEFAULT AND REMEDIES.

 
 
7.1
Events of Default.  The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

 
 
(a)
Failure to Pay.  Borrower fails to make a payment when due under this Agreement.

 
 
(b)
Lien Priority.  Lender fails to have an enforceable first lien (except for any
prior liens to which Lender has consented in writing or liens with respect to
Permitted Indebtedness for purchase money indebtedness (including capital
leases)) on or security interest in the Collateral.

 
 
(c)
False Information.  Borrower (or any guarantor) has given Lender any materially
false or misleading information or representations or has failed to disclose any
material fact relating to the subject matter of this Agreement.

 
 
(d)
Reserved.

 
 
(e)
Bankruptcy.  Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

 
 
(f)
Receivers.  A receiver or similar official is appointed for a substantial
portion of Borrower’s (or any guarantor’s) business, or the business is
terminated.

 
 
(g)
Judgments.  Any judgments or arbitration awards are entered against Borrower (or
any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $250,000.

 
 
(h)
Material Adverse Change.  A material adverse change occurs, or is reasonably
likely to occur, in Borrower’s (or any guarantor’s) business condition
(financial or otherwise), operations, properties or ability to repay the credit.

 
 
(i)
Cross-default.  Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower’s
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than 60 days past due) and such default
is not cured within the time period, if any, provided in such agreement.

 
 
(j)
Default under Related Documents.  Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement and such
default is not cured within the time period, if any, provided in such agreement,
or any such document is no longer in effect.

 
 
(k)
Other Agreements.  Borrower (or any guarantor) or any of Borrower’s Affiliates
fails to meet the conditions of, or fails to perform any obligation under any
other agreement Borrower (or any guarantor) or any of Borrower’s Affiliates has
with Lender or any Affiliate of Lender and such default is not cured within the
time period, if any, provided in such agreement.

 
 
(l)
Change of Control.  The holders of the capital ownership of the Borrower as of
the date hereof cease to own and control, directly and indirectly, at least 60%
of the capital ownership of the Borrower.

 
 
(m)
Other Breach Under Agreement.  Borrower fails to meet the conditions of, or
fails to perform any obligation under, any term of this Agreement not
specifically referred to above and such default is not cured within the time
period, if any, provided in such agreement.

 
 
7.2
Remedies. Upon the occurrence of an Event of Default, (1) without implying any
obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrower; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 7.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the California
Uniform Commercial Code, all the power of attorney rights described in Section 6
with respect to all Collateral, and the right to collect, dispose of, sell,
lease, use, and realize upon all Receivables and all Collateral in any
commercial reasonable manner.

 
 
 

--------------------------------------------------------------------------------

 
8.
ACCRUAL OF INTEREST.  All interest and finance charges hereunder calculated at
an annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used.  If any
amount due under Section 2.2, amounts due under Section 9, and any other
Obligations not otherwise bearing interest hereunder is not paid when due, such
amount shall bear interest at a per annum rate equal to the Finance Charge
Percentage until the earlier of (i) payment in good funds or (ii) entry of a
trial judgment thereof, at which time the principal amount of any money judgment
remaining unsatisfied shall accrue interest at the highest rate allowed by
applicable law.

 
9.
FEES, COSTS AND EXPENSES; INDEMNIFICATION. The Borrower will pay to Lender upon
demand all fees, costs and expenses (including reasonable fees of attorneys and
professionals and their reasonable costs and expenses) that Lender incurs or may
from time to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other person) in any way relating to the
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor. Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing except to the extent caused by the gross negligence or
intentional misconduct of Lender.

 
10.
INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.

 
 
10.1
This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (c) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.

 
 
10.2
THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA.  THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY.  EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS.  SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST THE BORROWER MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED
FOR NOTICES PURSUANT TO SECTION 11.

 
11.
NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS.  All notices shall be given to
Lender and Borrower at the addresses or faxes set forth on the signature page of
this agreement and shall be deemed to have been delivered and received: (a) if
mailed, three (3) calendar days after deposited in the United States mail, first
class, postage pre-paid, (b) one (1) calendar day after deposit with an
overnight mail or messenger service; or (c) on the same date of confirmed
transmission if sent by hand delivery, telecopy, telefax or telex.  Lender may
honor telephone or telefax instructions for Advances or repayments given, or
purported to be given, by any one of the Authorized Persons.  Borrower will
indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions Lender
reasonably believes are made by any Authorized Person.  This paragraph will
survive this Agreement's termination, and will benefit Lender and its officers,
employees, and agents.

 
 
 

--------------------------------------------------------------------------------

 
12.
DEFINITIONS AND CONSTRUCTION.

 
 
12.1
Definitions.  In this Agreement:

 
“ABL Advance” means an advance made by Lender to Borrower under Section 1.1(a)
of this Agreement.
 
“ABL Credit Limit” means $2,000,000, which is intended to be the maximum amount
of ABL Advances at any time outstanding.
 
“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.
 
“Account Debtor” has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker’s
acceptance assuring payment thereof.
 
“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable,
but excluding any early payment discounts of less than 5%.
 
“Advance” means an ABL Advance or a Cash-Secured Advance.
 
“Advance Rate” means 80% or such greater or lesser percentage as Lender may from
time to time establish in its sole discretion upon notice to Borrower.
 
“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting either an ABL Advance or a
Cash-Secured Advance.
 
“Agreement” means this Business Financing Agreement.
 
"Affiliate" means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.
 
“Authorized Person” means Borrower (if an individual) or any one of the
individuals authorized to sign on behalf of the Borrower, and any other
individual designated by any one of such authorized signers.
 
"Borrowing Base" means at any time the result of (i) the Eligible Receivable
Amount multiplied by the Advance Rate, minus (ii) such reserves as Lender may
deem proper and necessary from time to time.
 
"Cash Management Sublimit" means $250,000.
 
“Cash-Secured Advance” means an advance made by Lender to Borrower under Section
1.1(b) of this Agreement.
 
“Cash-Secured Credit Limit” means $4,000,000, which is intended to be the
maximum amount of Cash-Secured Advances at any time outstanding.
 
“CD Rate” means a variable per annum rate of interest equal to the rate payable
by Lender for a certificate of deposit having a 30 day maturity.  The CD Rate
shall change daily as and when the rate payable by Lender for a certificate of
deposit having a 30 day maturity changes.
 
“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”):  (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles and
software), goods (including fixtures) and all of Borrower’s books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and (b) any and all cash proceeds and/or noncash
proceeds thereof, including without limitation, insurance proceeds, and all
supporting obligations and the security therefore or for any right to payment.
 
“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.
 
“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.
 
 
 

--------------------------------------------------------------------------------

 
“Credit Limit” means $6,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.
 
“Current Deferred Revenue” is all amounts received or invoiced, as appropriate,
in advance of performance under contracts and not yet recognized as revenue, and
treated as current under GAAP.
 
“Current Ratio” means (i) the aggregate of unrestricted cash and cash
equivalents, including investment grade commercial paper, maintained on deposit
at Lender (or subject to a control agreement in form and substance reasonably
acceptable to Lender in its sole discretion) plus Eligible Receivables, divided
by (ii) an amount equal to total current liabilities minus Current Deferred
Revenue.
 
 “Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.
 
“Due Diligence Fee” means a payment of an annual fee equal to $800 due upon the
date of this Agreement and $500 due upon each anniversary thereof so long as any
Advance is outstanding or available hereunder.
 
“Eligible Receivable” means a Receivable that satisfies all of the following:
 
 
(a)
The Receivable has been created by Borrower in the ordinary course of Borrower’s
business and without any obligation on the part of Borrower to render any
further performance (other than warranty obligations in the ordinary course of
business).

 
 
(b)
There are no conditions which must be satisfied before Borrower is entitled to
receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales.

 
 
(c)
The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

 
 
(d)
The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any “contra accounts” owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).

 
 
(e)
The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 
 
(f)
Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.

 
 
(g)
Borrower is not prohibited by the laws of the state where the Account Debtor is
located from bringing an action in the courts of that state to enforce the
Account Debtor’s obligation to pay the Receivable. Borrower has taken all
appropriate actions to ensure access to the courts of the state where Account
Debtor is located, including, where necessary; the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.

 
 
(h)
The Receivable is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender, and Lender
has a perfected, first priority security interest in such Receivable.

 
 
(i)
The Account Debtor on the Receivable is not any of the following:  (1) an
employee, Affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; (2) the U.S. government or any
agency or department of the U.S. government unless Borrower complies with the
procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C.§15) with
respect to the Receivable, and the underlying contract expressly provides that
neither the U.S. government nor any agency or department thereof shall have the
right of set-off against Borrower; (3) any person or entity located in a foreign
country unless (A) the Receivable is supported by an irrevocable letter of
credit issued by a bank acceptable to Lender, and (B) if requested by Lender,
the original of such letter of credit and/or any usance drafts drawn under such
letter of credit and accepted by the issuing or confirming bank have been
delivered to Lender; or (4) an Account Debtor as to which 35% or more of the
aggregate dollar amount of all outstanding Receivables owing from such Account
Debtor have not been paid within 90 days from invoice date.

 
 
(j)
The Receivable is not in default (a Receivable will be considered in default if
any of the following occur:  (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).

 
 
 

--------------------------------------------------------------------------------

 
 
(k)
The Receivable does not arise from the sale of goods which remain in Borrower’s
possession or under Borrower’s control.

 
 
(l)
The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.

 
 
(m)
the Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% of Borrower's aggregate dollar amount of all
outstanding Receivables.

 
 
(n)
The Receivable is otherwise acceptable to Lender.

 
"Eligible Receivable Amount" means at any time the sum of the Receivable Amounts
of the Eligible Receivables.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Facility Fee” means a payment of an annual fee equal to 0.50 percentage points
of the ABL Credit Limit due upon the date of this Agreement and each anniversary
thereof so long as any Advance is outstanding or available hereunder.
 
“Finance Charge” means for each Monthly Period an interest amount equal to the
Finance Charge Percentage of the average daily Account Balance outstanding
during such Monthly Period.
 
“Finance Charge Percentage” means, (a) with respect to all ABL Advances, a rate
per year equal to the Prime Rate plus one quarter of one percentage point
(0.25), plus an additional 5.00 percentage points during any period that an
Event of Default has occurred and is continuing, and (b) with respect to all
Cash-Secured Advances, a rate per year equal to the CD Rate plus two (2)
percentage points, plus an additional 5.00 percentage points during any period
that an Event of Default has occurred and is continuing.
 
"FX Sublimit" means $250,000.
 
“GAAP” means generally accepted accounting principles consistently applied and
used consistently with prior practices.
 
“Lender” means Bridge Bank, National Association, and its successors and
assigns.
 
"Letter of Credit" has the meaning set forth in Section 1.8.
 
“Letters of Credit Obligation" means, at any time, the sum of, without
duplication, (i) the maximum amount available to be drawn on all outstanding
Letters of Credit issued by Lender or by Lender’s Affiliate and (ii) the
aggregate amount of all amounts drawn and unreimbursed with respect to Letters
of Credit issued by the Lender or by Lender’s Affiliate.
 
“Letter of Credit Sublimit" means $250,000.
 
“Maturity Date” means one year from the date hereof or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.
 
“Minimum Monthly Interest” means for any Monthly Period the amount (if any) by
which $2,000 exceeds the Finance Charge for that Monthly Period.
 
“Month End” means the last calendar day of each Monthly Period.
 
“Monthly Period” means each calendar month.
 
“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
“Overadvance” means at any time an amount equal to the greater of (a) the
amounts (if any) by which the total amount of the outstanding ABL Advances
(including deemed ABL Advances with respect to the FX Sublimit and the Letter of
Credit Sublimit and the total amount of the Cash Management Sublimit)] exceeds
the lesser of the ABL Credit Limit or the Borrowing Base or (b) the amounts (if
any) by which the total amount of the outstanding deemed ABL Advances with
respect to the FX Sublimit, the Letter of Credit Sublimit or the Cash Management
Sublimit) exceeds Subfacility Maximum.
 
“Permitted Indebtedness” means:
 
 
(a)
Indebtedness under this Agreement or that is otherwise owed to the Lender.

 
 
(b)
Indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

 
 
(c)
Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $150,000 in
total principal amount at any time outstanding.

 
 
(d)
Other indebtedness in an aggregate amount not to exceed $250,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause and Event of Default hereunder.

 
 
(e)
Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon the
Borrower.

 
 
(f)
Subordinated Debt.

 
 
(g)
Unsecured Indebtedness to trade creditors in the ordinary course of business not
more than 120 days past due, and accrued expenses incurred in the ordinary
course of business.

 
“Permitted Liens” means the following but only with respect to property not
consisting of Receivables:
 
 
(a)
Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

 
 
(b)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 
 
(c)
Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 
 
(d)
Liens securing Subordinated Debt.

 
 
(e)
statutory Liens, such as inchoate mechanics’, inchoate materialmen’s,
landlord’s, warehousemen’s, and carriers’ liens, and other similar liens, other
than those described in clause (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of nonpayment, no property is subject to a
material risk of loss or forfeiture.

 
“Prime Rate” means the greater of 3.25% per year or the variable per annum rate
of interest most recently announced by Lender as its "Prime Rate."  Lender may
price loans to its customers at, above, or below the Prime Rate. Any change in
the Prime Rate shall take effect at the opening of business on the day specified
in the public announcement of a change in Lender’s Prime Rate.
 
“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
 
“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
 
 
 

--------------------------------------------------------------------------------

 
“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement reasonably satisfactory in form and substance to Lender.
 
“Termination Fee” means a payment equal to 1% of the Credit Limit.
 
 
12.2
Construction:

 
 
(a)
In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,”
(v) unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 
 
(b)
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each party hereto and their respective
counsel.  In case of any ambiguity or uncertainty, this Agreement shall be
construed and interpreted according to the ordinary meaning of the words used to
accomplish fairly the purposes and intentions of all parties hereto.

 
 
(c)
Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

 
13.
JURY TRIAL WAIVER.  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.

 
14.
JUDICIAL REFERENCE PROVISION.

 
 
14.1
In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 
 
14.2
With the exception of the items specified in Section 14.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 
 
14.3
The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 
 
14.4
The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 
 
14.5
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 
 
 

--------------------------------------------------------------------------------

 
 
14.6
The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service.  All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

 
 
14.7
Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding.  All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript.  The party making
such a request shall have the obligation to arrange for and pay the court
reporter.  Subject to the referee’s power to award costs to the prevailing
party, the parties will equally share the cost of the referee and the court
reporter at trial.

 
 
14.8
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 
 
14.9
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.

 
 
14.10
THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 
15.
EXECUTION, EFFECTIVENESS, SURVIVAL.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder.  Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf. Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.

 
16.
OTHER AGREEMENTS.  Any security agreements, liens and/or security interests
securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement.  An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates.

 
[Remainder of page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.
 

BORROWER:   LENDER:           SELECTICA, INC.   BRIDGE BANK, NATIONAL
ASSOCIATION a Delaware corporation       By
/s/ Todd A. Spartz
  By
/s/ Christopher Hill
Name:   Todd A. Spartz
Title:     Chief Financial Officer
 
Name:  Christopher Hill
Title:    Vice President
 
 
      Address for Notices:   Address for Notices:
Selectica, Inc.
1740 Technology Drive Ste 460
San Jose, CA 95110
Fax: (408) 570-9705
 
55 Almaden Blvd.
San Jose, CA 95113
Fax:  (408) 423-8510



 
 
SIGNATURE PAGE TO BUSINESS FINANCING AGREEMENT
 